Name: 2003/181/EC: Commission Decision of 13 March 2003 amending Decision 2002/657/EC as regards the setting of minimum required performance limits (MRPLs) for certain residues in food of animal origin (Text with EEA relevance) (notified under document number C(2003) 764)
 Type: Decision_ENTSCHEID
 Subject Matter: research and intellectual property;  animal product;  agricultural policy
 Date Published: 2003-03-15

 Avis juridique important|32003D01812003/181/EC: Commission Decision of 13 March 2003 amending Decision 2002/657/EC as regards the setting of minimum required performance limits (MRPLs) for certain residues in food of animal origin (Text with EEA relevance) (notified under document number C(2003) 764) Official Journal L 071 , 15/03/2003 P. 0017 - 0018Commission Decisionof 13 March 2003amending Decision 2002/657/EC as regards the setting of minimum required performance limits (MRPLs) for certain residues in food of animal origin(notified under document number C(2003) 764)(Text with EEA relevance)(2003/181/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC(1), and in particular the second subparagraph of Article 15(1) thereof,Whereas:(1) The presence of residues in products of animal origin is a matter of concern for public health.(2) It is necessary to provide for the progressive establishment of minimum required performance limits (MRPLs) of analytical methods for substances for which no permitted limit has been established and in particular for those substances whose use is not authorised or specifically prohibited in the Community, in order to ensure harmonised implementation of Directive 96/23/EC.(3) As a result of the detection of chloramphenicol, nitrofurans and medroxyprogesterone acetate in food of animal origin, the level to be set for harmonised MRPLs for these substances has been agreed in consultation with the Community Reference Laboratories, national reference laboratories and Member States.(4) However, the administration of one of the above substances for zootechnical purposes continues to be authorised under the strict conditions laid down in Directive 96/22/EC, Article 5.(5) It is necessary to provide harmonised levels for the control of these substances to ensure the same level of consumer protection throughout the Community. Commission Decision 2002/657/EC(2) should therefore be amended accordingly.(6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DECISION:Article 1Decision 2002/657/EC is amended as follows:1. in Article 2, "Annex" is replaced by "Annex I";2. in Article 3(b) and (c), "Annex" is replaced by "Annex I";3. Article 4 is replaced by the following:"Member States shall ensure that the analytical methods used for detecting the following substances meet the minimum required performance limits (MRPLs) set out in Annex II, against the matrixes referred to in that Annex:(a) chloramphenicol;(b) nitrofuran metabolites;(c) medroxyprogesterone."4. The text in the Annex to this Decision is added as an Annex II.Article 2This Decision is addressed to the Member States.Done at Brussels, 13 March 2003.For the CommissionDavid ByrneMember of the Commission(1) OJ L 125, 23.5.1996, p. 10.(2) OJ L 221, 17.8.2002, p. 8.ANNEX"ANNEX IIMinimum required performance limits>TABLE>"